Dear Secretary Carnahan:
You have submitted a proposed fair ballot language statement for the initiative petition relating to home care. The fair ballot language statement, prepared pursuant to Section 116.025, RSMo, is as follows:
  A "yes" vote will amend Missouri law to enable the elderly and Missourians with disabilities to continue living independently in their homes by creating the Missouri Quality Homecare Council. If formed, this Council will ensure the availability of quality home care services under the Medicaid program by recruiting, training, and stabilizing the home care workforce.
  A "no" vote means the Missouri Quality Homecare Council will not be created.
  This measure will no have an impact on taxes.
Pursuant to Section 116.025, we approve the legal content and form of the proposed fair ballot language statement.
Because our review of the fair ballot language statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the *Page 2 
initiative petition, nor as the expression of any view regarding the objectives of its proponents.
Very truly yours,
________________________ Jeremiah W. (Jay) Nixon Attorney General